Exhibit 10.1

CONSULTING AGREEMENT

This CONSULTING AGREEMENT (the “Consulting Agreement”) dated as of March 11,
2008, is hereby made by and between Danaher Corporation, a Delaware corporation
(the “Company”), and Steven E. Simms (“Executive”).

WHEREAS, the Executive retired from his position with the Company effective as
of December 31, 2007 (the “Effective Date”); and

WHEREAS, as a result of his employment the Executive has a substantial amount of
knowledge regarding the business of the Company that may be useful to the
Company and the Company desires to secure the Executive’s agreement, inter alia,
to provide the Company with consulting services from time to time.

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Executive and the Company have agreed and do hereby agree as follows:

1. Consulting Period. The term of this Consulting Agreement will commence on
February 1, 2008 and continue until terminated by the Company or Executive (the
“Consulting Period”) pursuant to Section 8.

2. Duties. During the Consulting Period, Executive agrees to make himself
available, as and when requested by the Company, to assist the Company, its
affiliates and its subsidiaries (the “Affiliated Group”) in the development of
business strategies and provide such other assistance as is requested by the
Company (the “Consulting Services”).

3. Compensation. During the Consulting Period, Executive shall receive a monthly
retainer in an amount equal to $16,500, which shall be paid to him on or about
the 1st day of each calendar month.

4. Expenses. The Company will reimburse Executive for those reasonable and
customary direct costs and expenses that are incurred by Executive in performing
services under this Consulting Agreement, including reasonable and customary
travel, food and lodging. The Company will also provide to the Executive
reasonable administrative support resources necessary for performing the
requested Consulting Services.

5. Release. In consideration of the consulting arrangement set forth above,
Executive hereby fully, forever, irrevocably and unconditionally releases,
remises and discharges the Company, its officers, directors, stockholders,
corporate affiliates, subsidiaries, parent companies, agents and employees (each
in their individual and corporate capacities) (hereinafter, the “Released
Parties”) from any and all claims, charges, complaints, demands, actions, causes
of action, suits, rights, debts, sums of money, costs, accounts, reckonings,
covenants, contracts, agreements, promises, doings, omissions, damages,
executions, obligations, liabilities, and expenses (including attorneys’ fees
and costs), of every kind and nature that Executive ever had or now has against
the Released Parties, as a result of any wrongful act or omission by any of the
Releasees, either individually or collectively, prior to the date of this
Agreement. The parties agrees that this release is intended to be general and
comprehensive in nature and to release all claims and potential claims by
Executive to the maximum extent permitted by law. Excepted from this release is
any claim or right which cannot be released by law. Further, nothing in this
agreement prevents Executive from filing, cooperating with, or participating in
any proceeding before the EEOC or a state Fair Employment Practices Agency
(except that Executive acknowledges and agrees that he shall not be permitted to

 

A-1



--------------------------------------------------------------------------------

recover any monetary benefits in connection with any such claim, charge or
proceeding). For the avoidance of doubt, this release is not intended to release
any rights Executive may otherwise have under the Company’s equity compensation,
retirement or benefit plans, or for base salary earned through December 31,
2007.

6. Confidentiality. Executive agrees with the Company that he will not at any
time during or after the Consulting Period, except in performing the Consulting
Services, directly or indirectly, use, disclose, or publish, or knowingly or
negligently permit others not so authorized to use, disclose, or publish, any
Confidential Information that Executive may learn or become aware of in
connection with or as a result of the Consulting Services. “Confidential
Information” includes, without limitation, any matters protected under the
Uniform Trade Secrets Act; any information with respect to the business of the
Company or of any of its affiliates that neither the Company nor any of its
affiliates has previously disclosed to the public; and confidential and
proprietary information and trade secrets that third parties entrust to the
Company or any of its affiliates in confidence. Executive confirms that all
assets and properties of the Company and its affiliates, including without
limitation Confidential Information, is and must remain the exclusive property
of the Company or the relevant affiliate thereof. All such assets and property,
including without limitation all office equipment (including computers)
Executive receives from the Company or any affiliate thereof in the course of
the Consulting Services and all business records, business papers, and business
documents Executive keeps or creates, whether on digital media or otherwise, in
the course of the Consulting Services relating to the Company or any affiliate
thereof, must be and remain the assets and property of the Company or the
relevant affiliate. Upon the termination of the Consulting Services or upon the
Company’s request at any time, Executive must promptly deliver to the Company or
to the relevant affiliate all such assets and property. Executive agrees that he
will not retain any such assets or property, including without limitation
copies, excerpts, summaries, or compilations of the foregoing information,
records and documents.

7. Independent Contractor. Executive and the Company understand and acknowledge
that Executive’s relationship with the Company is that of an independent
contractor and nothing in this Agreement is intended to or should be construed
to create a partnership, joint venture or employment relationship between
Executive on the one hand and the Company on the other hand. Executive
acknowledges and agrees that he is not eligible to participate in and waives any
claims he may have to any type of benefits offered to full-time employees of the
Company or its Affiliated Group, except for any benefit expressly required by
law (e.g., COBRA continuation coverage). Executive further acknowledges that
neither he nor any individual employed by him or acting on his behalf will be
treated or regarded as a Company employee under the laws or regulations of any
government or governmental agency. Executive will be the sole judge of the
means, manner and method by which he will perform the Consulting Services, the
times at which the Consulting Services will be performed (within the deadlines
and other parameters reasonably established by the Company) and the sequence of
performance of the Consulting Services. The Company does not have the authority
to supervise or control the actual work of Executive. It is further agreed that
the Company: (i) will have no obligation to provide Executive with any business
registrations or licenses required to perform the Consulting Services; (ii) does
not pay Executive a salary or hourly rate; (iii) does not provide tools to
Executive; (iv) does not dictate the time of performance of the Consulting
Services by Executive; and (v) will not combine business operations with
Executive, but instead will keep the operations of Executive and the Company
separate. Executive acknowledges that he is solely responsible for the payment
of all Federal, state, local and other taxes that may result with respect to the
payment of the consulting fees (including any taxes and penalties arising under
Section 409A of the Internal Revenue Code of 1986) and the Company shall not be
in any way liable for any such taxes or penalties. The Executive also
acknowledges that the retention of the Executive to perform the Consulting
Services will not be considered an “immediate rehiring” of the Executive as an
independent contractor under the Company’s 1998 Stock Option Plan, as amended.

 

A-2



--------------------------------------------------------------------------------

8. Termination. The Company or the Executive may terminate this Consulting
Agreement, at any time (1) for any or no reason, upon thirty (30) days written
notice to the other party hereto, or (2) immediately upon a material breach of
the Agreement by the other party which breach has not been remedied by the other
party within 10 days following such other party’s receipt of written notice of
the breach.

9. Successors. This Consulting Agreement is personal to Executive and without
the prior written consent of the Company shall not be assignable by Executive.
This Consulting Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

10. Miscellaneous.

(a) This Consulting Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without reference to principles of
conflict of laws. The captions of this Consulting Agreement are not part of the
provisions hereof and shall have no force or effect. This Consulting Agreement
may not be amended or modified other than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other parties or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

If to Executive:

  Steven E. Simms   207 Lambeth Road   Baltimore, MD

If to the Company:

  Danaher Corporation   2099 Pennsylvania Avenue, NW   12th Floor   Washington,
D.C. 20006   Attn: Senior Vice President — General Counsel

or to such other address as any of the parties shall have furnished to the
others in writing in accordance herewith. Notice and communications shall be
effective when actually received by the addressee.

(c) No breach of any provision hereof can be waived unless in writing. Waiver of
any one breach of any provision hereof shall not be deemed to be a waiver of any
other breach of the same or any other provision hereof.

(d) The parties to this Consulting Agreement acknowledge that such agreement is
the result of good faith negotiations between the parties through their
respective counsel. Any statute or rule of construction that ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation or enforcement of this Consulting Agreement.

(e) The invalidity or unenforceability of any provision of this Consulting
Agreement shall not affect the validity or enforceability of any other provision
of this Consulting Agreement. Any determination by a court of competent
jurisdiction that any of provision of this Consulting Agreement is wholly or
partially unenforceable in any jurisdiction shall not be a bar to or in any way
diminish the rights of the Company to enforce any such covenant in any other
jurisdiction.

 

A-3



--------------------------------------------------------------------------------

(f) Executive hereby agrees to report any amounts paid or benefits provided
under this Consulting Agreement for purposes of Federal, state and local income,
employment and excise taxes in a manner consistent with the manner in which the
Company reports any such amounts and benefits and that Executive shall cooperate
with the Company in good faith in connection with any valuation of the
restrictions and obligations of this Consulting Agreement.

(g) As of the Effective Date, this Consulting Agreement shall supersede any
other agreement, written or oral, pertaining to the subject matter of this
Consulting Agreement.

(h) The parties hereto, and each of them, further represent and declare that
they have carefully read this Consulting Agreement and know the contents thereof
and that they sign the same freely and voluntarily.

(i) This Consulting Agreement may be executed in several counterparts, each of
which shall be deemed an original, and such counterparts shall constitute but
one and the same instrument.

(j) The parties hereto acknowledge that the Noncompetition Agreement dated as of
August 4, 2004 by and between the Company and the Executive remains in full
force and effect. The parties also acknowledge that the Company has performed
and fulfilled all obligations owed to Executive pursuant to the letter agreement
dated March 8, 1996 by and between the Company and the Executive and that as of
the date hereof such letter agreement has no further force or effect.

IN WITNESS WHEREOF, and intending to be legally bound by this Consulting
Agreement, Executive has hereunto set Executive’s hand and the Company has
caused these presents to be executed in its name on its behalf.

 

DANAHER CORPORATION By:  

/s/ Jonathan P. Graham

Name:   Jonathan P. Graham Title:   SVP-GC

/s/ Steven E. Simms

Name:   Steven E. Simms

 

A-4